Frazer, J.
The only exception in this record is to the action of the Circuit Court in overruling a motion for a new trial based upon the grounds that the finding was contrary to law and the evidence. The evidence is not in the record by a bill of exceptions, but the judge has stated some *154of it in the finding itself. Whether he thus has stated all the evidence does not appear. We cannot therefore reverse upon the evidence. It is not the office of a verdict to preserve the evidence, nor to contain it. It should find facts, and a finding by the judge may also state conclusions of law upon the facts found, but a mere statement of evidence, though it be all the evidence, cannot answer any of the purposes of a special finding, nor can it be a substitute for a bill of exceptions. Davis v. Franklin, 25 Ind. 407.
J. A. Matson, for appellant.
F. F. Ritter, for appellees.
The judgment is affirmed, with costs.